DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hornyk et al. (US20180064352, hereafter Hornyk).
Regarding claim 1, Hornyk discloses a method of performing a minimally-invasive robotic surgical procedure (Hornyk, Para 90; “The components of the device 400 may be miniaturized so that the device 400 may be used to detect flow properties in the biological tissue 410 while minimally impeding access to the biological tissue 410, e.g., to cut, ablate, resect, retract, palpate, cauterize, suture, clamp, or otherwise manipulate or interact with the biological tissue 410”), comprising:
inserting a surgical instrument into a surgical site (Hornyk, Para 88; “As illustrated in FIG. 4, the biological tissue 410 includes biological tissues undergoing a surgical intervention. The biological tissue 410 includes skin 415 that has been cut and retracted to expose underlying tissues that could be subject to further surgical intervention […] Flow properties in the biological tissue 410 could be detected for surface regions of the biological tissue 410 (e.g., for fluid flows within the surface vessels 430 and/or in interstitial tissue, capillary beds, and/or microvasculature near the surface of the bulk tissue 420) and/or for deeper tissues. Further, the device 400 could be configured to detect flow properties of biological tissues through overlying tissues”) (Hornyk, Para 128; “, the device 700 could be configured to be secured to and/or a part of an endoscope, laparoscope, thoracoscope, or other surgical instrument configured to be inserted into a body cavity”);
treating tissue in the surgical site with the surgical instrument (Hornyk, Para 88; “As illustrated in FIG. 4, the biological tissue 410 includes biological tissues undergoing a surgical intervention. The biological tissue 410 includes skin 415 that has been cut and retracted to expose underlying tissues that could be subject to further surgical intervention […] Flow properties in the biological tissue 410 could be detected for surface regions of the biological tissue 410 (e.g., for fluid flows within the surface vessels 430 and/or in interstitial tissue, capillary beds, and/or microvasculature near the surface of the bulk tissue 420) and/or for deeper tissues. Further, the device 400 could be configured to detect flow properties of biological tissues through overlying tissues”);
determining, using a sensor (Hornyk, Para 101; “Systems and methods described herein relate to the detection and/or determination of flow properties in biological tissues”), that a blood vessel within the tissue has a hemorrhage (Hornyk, Para 107; “such information could be used to detect that there is additional blood flow than expected and/or that there is a hemorrhage is a biological tissue (e.g., due to a surgical intervention) and to surgically address such conditions (e.g., to cauterize, ligate, compress, or otherwise stop such flows of blood)”); and
sealing the blood vessel after determining that the blood vessel has the hemorrhage (Hornyk, Para 67; “the laser 310 could additionally be configured to ablate biological tissue (e.g., by producing a beam of illumination of sufficient power to vaporize, cauterize, coagulate, ablate, or otherwise irreversibly alter biological tissue)”).

Regarding claim 6, Hornyk discloses all of the limitations of claim 1 as discussed above.
Hornyk further discloses generating a digital image of vasculature in the tissue (Hornyk, Para 105; “a map of vasculature within the biological tissue 500 could be determined”); and
displaying an image of the tissue (optical image of the biological tissue) and the digital image of the vasculature on a display, wherein the digital image of the vasculature overlays the image of the tissue (Hornyk, Para 109; “a display could be operated to indicate such a determined vasculature map, or to indicate some other information or map related to flow properties or other information about a biological tissue. [...] Such displays could be operated to indicate additional information; for example, a map of vasculature (or some other information) of a biological tissue could be overlaid on an optical image (e.g., generated using a color or black-and-white camera) of the biological tissue”).

Regarding claim 7, Hornyk discloses all of the limitations of claim 6 as discussed above.
Hornyk further discloses determining a location of the hemorrhage; and displaying over the digital image of the vasculature the determined location of the hemorrhage (Hornyk, Para 109; “Such displays could be operated to indicate additional information; for example [...] location, extent, depth, or other information about a target tissue (e.g., a tumor, a portion of vasculature to cauterize”, in view of para 107 a PHOSITA would understand a portion of vasculature to cauterize would include a hemorrhage location) (Hornyk, Para 107; “that there is a hemorrhage is a biological tissue (e.g., due to a surgical intervention) and to surgically address such conditions (e.g., to cauterize, ligate, compress, or otherwise stop such flows of blood)”).

Regarding claim 8, Hornyk discloses all of the limitations of claim 7 as discussed above.
Hornyk further discloses displaying the surgical instrument on the display (Hornyk, Para 98; “the location and extent of a target tissue, e.g., tumor, within the biological tissue 410). Such information could be provided on a wall-mounted display, a handheld display, a heads-up display worn by a surgeon, or some other display means. In some examples, such information could be provided through a console of a tele-surgical system. The device 400 (e.g., a laser and imager configured as described herein to detect flow properties in a biological tissue) could be incorporated as part of a robotic surgical system controlled by such a console, e.g., could be disposed on a robotically-actuated arm to control the location of the elements of the device 400 relative to one or more biological tissues that are subject to a surgical intervention”); and
guiding the surgical instrument to the location of the hemorrhage (Hornyk, Para 83; “Such determined information could be presented to a human surgeon (e.g., via a heads-up-display, via a control console of a robotic surgical system) to inform the performance of a surgical intervention by the surgeon and/or used to determine the operation of a robotic surgical system (e.g., to automatically or semi-automatically ablate a target tissue at a determined location while avoiding damaging sensitive tissues by, e.g., avoiding inflicting damage to vasculature perfusing such sensitive tissue)”) (Hornyk, Para 67; “the laser 310 could additionally be configured to ablate biological tissue (e.g., by producing a beam of illumination of sufficient power to vaporize, cauterize, coagulate, ablate, or otherwise irreversibly alter biological tissue)”).

Regarding claim 16, Hornyk discloses a method of performing a minimally-invasive robotic surgical procedure (Hornyk, Para 90; “The components of the device 400 may be miniaturized so that the device 400 may be used to detect flow properties in the biological tissue 410 while minimally impeding access to the biological tissue 410, e.g., to cut, ablate, resect, retract, palpate, cauterize, suture, clamp, or otherwise manipulate or interact with the biological tissue 410”), comprising:
displaying an image of the tissue (optical image of the biological tissue) on a display (Hornyk, Para 109; “a display could be operated to indicate such a determined vasculature map, or to indicate some other information or map related to flow properties or other information about a biological tissue. [...] Such displays could be operated to indicate additional information; for example, a map of vasculature (or some other information) of a biological tissue could be overlaid on an optical image (e.g., generated using a color or black-and-white camera) of the biological tissue”);
displaying a digital image of vasculature of the tissue overlaid on the displayed image of the tissue (Hornyk, Para 109; “a display could be operated to indicate such a determined vasculature map, or to indicate some other information or map related to flow properties or other information about a biological tissue. [...] Such displays could be operated to indicate additional information; for example, a map of vasculature (or some other information) of a biological tissue could be overlaid on an optical image (e.g., generated using a color or black-and-white camera) of the biological tissue”);
determining that a blood vessel within the tissue has a hemorrhage (Hornyk, Para 107; “such information could be used to detect that there is additional blood flow than expected and/or that there is a hemorrhage is a biological tissue (e.g., due to a surgical intervention) and to surgically address such conditions (e.g., to cauterize, ligate, compress, or otherwise stop such flows of blood)”);
determining a location of the hemorrhage; and displaying over the digital image of the vasculature the determined location of the hemorrhage (Hornyk, Para 109; “Such displays could be operated to indicate additional information; for example [...] location, extent, depth, or other information about a target tissue (e.g., a tumor, a portion of vasculature to cauterize”, in view of para 107 a PHOSITA would understand a portion of vasculature to cauterize would include a hemorrhage location) (Hornyk, Para 107; “that there is a hemorrhage is a biological tissue (e.g., due to a surgical intervention) and to surgically address such conditions (e.g., to cauterize, ligate, compress, or otherwise stop such flows of blood)”).

Regarding claim 17, Hornyk discloses all of the limitations of claim 16 as discussed above.
Hornyk further discloses sealing the blood vessel with a surgical instrument at the hemorrhage (Hornyk, Para 67; “the laser 310 could additionally be configured to ablate biological tissue (e.g., by producing a beam of illumination of sufficient power to vaporize, cauterize, coagulate, ablate, or otherwise irreversibly alter biological tissue)”).

Regarding claim 18, Hornyk discloses all of the limitations of claim 17 as discussed above.
Hornyk further discloses displaying the surgical instrument on the display (Hornyk, Para 98; “the location and extent of a target tissue, e.g., tumor, within the biological tissue 410). Such information could be provided on a wall-mounted display, a handheld display, a heads-up display worn by a surgeon, or some other display means. In some examples, such information could be provided through a console of a tele-surgical system. The device 400 (e.g., a laser and imager configured as described herein to detect flow properties in a biological tissue) could be incorporated as part of a robotic surgical system controlled by such a console, e.g., could be disposed on a robotically-actuated arm to control the location of the elements of the device 400 relative to one or more biological tissues that are subject to a surgical intervention”); and
guiding the surgical instrument to the location of the hemorrhage using the displayed surgical instrument and the displayed location of the hemorrhage (Hornyk, Para 83; “Such determined information could be presented to a human surgeon (e.g., via a heads-up-display, via a control console of a robotic surgical system) to inform the performance of a surgical intervention by the surgeon and/or used to determine the operation of a robotic surgical system (e.g., to automatically or semi-automatically ablate a target tissue at a determined location while avoiding damaging sensitive tissues by, e.g., avoiding inflicting damage to vasculature perfusing such sensitive tissue)”) (Hornyk, Para 109; “Such displays could be operated to indicate additional information; for example [...] location, extent, depth, or other information about a target tissue (e.g., a tumor, a portion of vasculature to cauterize”, in view of para 107 a PHOSITA would understand a portion of vasculature to cauterize would include a hemorrhage location) (Hornyk, Para 107; “that there is a hemorrhage is a biological tissue (e.g., due to a surgical intervention) and to surgically address such conditions (e.g., to cauterize, ligate, compress, or otherwise stop such flows of blood)”) (Hornyk, Para 67; “the laser 310 could additionally be configured to ablate biological tissue (e.g., by producing a beam of illumination of sufficient power to vaporize, cauterize, coagulate, ablate, or otherwise irreversibly alter biological tissue)”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hornyk and Kuriki et al. (US20180368869, hereafter Kuriki).
Regarding claim 2, Hornyk discloses all of the limitations of claim 1 as discussed above.
Hornyk does not clearly and explicitly disclose moving blood away from the blood vessel after determining that the blood vessel has the hemorrhage.
In an analogous surgical system field of endeavor Kuriki discloses moving blood away from a lesion site after determining that the site has a lesion (Kuriki, Para 40; “If bleeding occurs during the excision of the mucous membrane around the lesion site, the liquid delivery means 5 is activated so that the liquid is supplied into the flow path 2 a of the coil sheath 21 and is used to wash away the blood and to clearly identify the bleeding site, thereby facilitating treatment for stopping the bleeding”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk to include moving blood away from the blood vessel after determining that the blood vessel has the hemorrhage in order to allow for a user to clearly identify the hemorrhage site as taught by Kuriki (Kuriki, Para 40).

Regarding claim 3, Hornyk as modified by Kuriki above discloses all of the limitations of claim 2 as discussed above.
Hornyk does not clearly and explicitly disclose locating the hemorrhage after the blood is moved away.
However, Kuriki further discloses locating a lesion after blood is moved away (Kuriki, Para 40; “If bleeding occurs during the excision of the mucous membrane around the lesion site, the liquid delivery means 5 is activated so that the liquid is supplied into the flow path 2 a of the coil sheath 21 and is used to wash away the blood and to clearly identify the bleeding site, thereby facilitating treatment for stopping the bleeding”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk to include locating the hemorrhage after the blood is moved away in order to allow for a user to clearly identify the hemorrhage site as taught by Kuriki (Kuriki, Para 40).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hornyk and Shmatukha et al. (US20130079626, hereafter Shmatukha).
Regarding claim 4, Hornyk discloses all of the limitations of claim 1 as discussed above.
Hornyk further discloses measuring local perfusion in a plurality of locations of the tissue (Hornyk, Para 82; “determine a level of perfusion within and/or across the tissue”) (Hornyk, Para 98; “The device 400 may also include and/or be in communication with a user interface (e.g., a display, not shown) via which a user of the device 400 (e.g., a surgeon) may receive […] information about the biological tissue 410 (e.g., the location, pattern, depth, and/or extent of vasculature in the biological tissue 410, a degree of perfusion within different portions of the tissue 410 […] Such information could be provided on a wall-mounted display, a handheld display, a heads-up display worn by a surgeon, or some other display means”)
Hornyk does not clearly and explicitly disclose wherein determining that the blood vessel has the hemorrhage includes measuring local perfusion in a plurality of locations of the tissue.
In an analogous vasculature monitoring device field of endeavor Shmatukha discloses wherein determining the presence of a hemorrhage (Shmatukha, Para 38; “Also, the described methodology can be used to differentiate between any areas with different perfusion […] hemorrhagic brain”) includes measuring local perfusion in a plurality of locations of a tissue (Shmatukha, Para 67; “the one or more cumulative maps may be segmented to determine a border between tissue regions having different perfusion characteristics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk wherein determining that the blood vessel has the hemorrhage includes measuring local perfusion in a plurality of locations of the tissue in order to allow for suitable visualization or discrimination of the hemorrhage site as taught by Shmatukha (Shmatukha, Para 38).

Regarding claim 19, Hornyk discloses all of the limitations of claim 16 as discussed above.
Hornyk further discloses measuring local perfusion in a plurality of locations of the tissue (Hornyk, Para 82; “determine a level of perfusion within and/or across the tissue”) (Hornyk, Para 98; “The device 400 may also include and/or be in communication with a user interface (e.g., a display, not shown) via which a user of the device 400 (e.g., a surgeon) may receive […] information about the biological tissue 410 (e.g., the location, pattern, depth, and/or extent of vasculature in the biological tissue 410, a degree of perfusion within different portions of the tissue 410 […] Such information could be provided on a wall-mounted display, a handheld display, a heads-up display worn by a surgeon, or some other display means”)
Hornyk does not clearly and explicitly disclose wherein determining that the blood vessel has the hemorrhage includes measuring local perfusion in a plurality of locations of the tissue.
In an analogous vasculature monitoring device field of endeavor Shmatukha discloses wherein determining the presence of a hemorrhage (Shmatukha, Para 38; “Also, the described methodology can be used to differentiate between any areas with different perfusion […] hemorrhagic brain”) includes measuring local perfusion in a plurality of locations of a tissue (Shmatukha, Para 67; “the one or more cumulative maps may be segmented to determine a border between tissue regions having different perfusion characteristics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk wherein determining that the blood vessel has the hemorrhage includes measuring local perfusion in a plurality of locations of the tissue in order to allow for suitable visualization or discrimination of the hemorrhage site as taught by Shmatukha (Shmatukha, Para 38).

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hornyk and Shmatukha as applied to claims 4 and 19 above, and in further view of Robinson et al. (US20110091374, hereafter Robinson).
Regarding claim 5, Hornyk as modified by Shmatukha above discloses all of the limitations of claim 4 as discussed above.
Hornyk does not clearly and explicitly disclose wherein the blood vessel is determined to have the hemorrhage when the local perfusion is higher in the blood vessel compared to surrounding tissue.
In an analogous medical imaging device field of endeavor Robinson discloses wherein a region with a hemorrhage has a local perfusion that is higher when compared to surrounding tissue (Robinson, Para 117; “imaging of perfusion of a body region or structure […] Non-limiting examples of the use of perfusion methods of the invention include its use […]  to image brain regions with excessive blood flow, for example, resulting from a hemorrhagic event”).
The use of the techniques of identifying a hemorrhage as having higher local perfusion taught by Robinson in the invention of a system for locating and treating a hemorrhage would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of locating a hemorrhage using local perfusion; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk as modified by Shmatukha above wherein the blood vessel is determined to have the hemorrhage when the local perfusion is higher in the blood vessel compared to surrounding tissue in order assess regions of damage or assess recovery of previously damaged regions as taught by Robinson (Robinson, Para 117).

Regarding claim 20, Hornyk as modified by Shmatukha above discloses all of the limitations of claim 19 as discussed above.
Hornyk does not clearly and explicitly disclose wherein the blood vessel is determined to have the hemorrhage when the local perfusion is higher in the blood vessel compared to surrounding tissue.
In an analogous medical imaging device field of endeavor Robinson discloses wherein a region with a hemorrhage has a local perfusion that is higher when compared to surrounding tissue (Robinson, Para 117; “imaging of perfusion of a body region or structure […] Non-limiting examples of the use of perfusion methods of the invention include its use […]  to image brain regions with excessive blood flow, for example, resulting from a hemorrhagic event”).
The use of the techniques of identifying a hemorrhage as having higher local perfusion taught by Robinson in the invention of a system for locating and treating a hemorrhage would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of locating a hemorrhage using local perfusion; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk as modified by Shmatukha above wherein the blood vessel is determined to have the hemorrhage when the local perfusion is higher in the blood vessel compared to surrounding tissue in order assess regions of damage or assess recovery of previously damaged regions as taught by Robinson (Robinson, Para 117).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hornyk and Carnes et al. (US20180200004, hereafter Carnes).
Regarding claim 9, Hornyk discloses all of the limitations of claim 6 as discussed above.
Hornyk does not clearly and explicitly disclose displaying the digital image of the vasculature on the display in a color different than an actual color of the vasculature.
In an analogous robotic surgical system field of endeavor Carnes discloses displaying a digital image of a vasculature on a display in a color different than an actual color of the vasculature (Carnes, Para 59; “image processing filter 116A may highlight the temporally filtered band using a one or more colors before reconstructing the video. Using a different color for a desired portion of the patient, e.g., a vessel or nerve, may make it easier for the clinician to identify the location of such portion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk to include displaying the digital image of the vasculature on the display in a color different than an actual color of the vasculature in order to make is easier for a user to identify a portion of interest as taught by Carnes (Carnes, Para 59).

Regarding claim 14, Hornyk discloses all of the limitations of claim 1 as discussed above.
Hornyk does not clearly and explicitly disclose generating an infrared image of the tissue; and displaying the infrared image of the tissue on a display.
In an analogous robotic surgical system field of endeavor Carnes discloses generating an infrared image of the tissue; and displaying the infrared image of the tissue on a display (Carnes, Para 62-63; “FIG. 7 depicts a block diagram of a system for generating an infrared image. As shown in FIG. 7, an infrared camera 130 captures images or video and transmits the captured images or video to image processing filter 116D. Image processing filter 116D processes the received captured images or video to generate an infrared image that is displayed on display 112 […] In some embodiments, image processing filter 116A may be used to identify changes in color in order to identify tissue perfusion or re-perfusion after a resection, arterial flow, vessel types. Image processing filter 116A may also be used to enhance visibility of motion identify edges of necrotic tissue or appropriate functioning of tissue after resection”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk to include generating an infrared image of the tissue; and displaying the infrared image of the tissue on a display in order to enhance visibility of tissue edges and areas of tissue perfusion as taught by Carnes (Carnes, Para 63).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hornyk and Carnes as applied to claim 9 above, and in further view of Harlev et al. (US20220096174, hereafter Harlev).
Regarding claim 10, Hornyk as modified by Carnes above discloses all of the limitations of claim 9 as discussed above.
Hornyk as modified by Carnes above does not clearly and explicitly disclose changing the color of the digital image of the vasculature based on a temperature of the vasculature.
In an analogous surgical device field of endeavor Harlev discloses changing a color of a digital image of an anatomical structure based on a temperature of the anatomical structure (Harlev, Para 59; “In these and other embodiments, the density of the pattern, and/or the color and/or the shade of the color, displayed can change and/or increase, respectively, as temperature increase”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk as modified by Carnes above to include changing the color of the digital image of the vasculature based on a temperature of the vasculature in order to allow for easy visualization as taught by Harlev (Harlev, Para 43 and 59).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hornyk and Mukherjee et al. (US20170172550, hereafter Mukherjee).
Regarding claim 11, Hornyk discloses all of the limitations of claim 1 as discussed above.
Hornyk does not clearly and explicitly disclose wherein the sensor is a Doppler flow sensor that measures local perfusion through each of a plurality of sections of the tissue.
In an analogous surgical device field of endeavor Mukherjee discloses wherein a sensor is a Doppler flow sensor that measures local perfusion (Mukherjee, Para 15; “the first sensor may be a Doppler flow sensor configured to measure the local perfusion in the tissue using Laser-Doppler flowmetry, light scattering, and/or light absorption”) (Mukherjee, Para 47; “The first sensors 42 a, 44 a of the jaw assembly 40 are perfusion sensors, for example, Doppler flow sensors, configured to measure local perfusion (i.e., blood flow) through tissue grasped between the jaw members 42, 44. The first sensors 42 a, 44 a may measure perfusion of the grasped tissue on the basis of known techniques, such as Laser-Doppler Flow etry (“LDF”), measuring light scattering, and/or measuring absorption of light from one or more LED's or other light sources”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk wherein the sensor is a Doppler flow sensor that measures local perfusion through each of a plurality of sections of the tissue as taught by Mukherjee in order to use a highly sensitive and responsive sensor that is easy to use.

Regarding claim 12, Hornyk as modified by Mukherjee above discloses all of the limitations of claim 11 as discussed above.
Hornyk as modified by Mukherjee above further discloses displaying an image of the tissue on a display (optical image of the biological tissue) (Hornyk, Para 109; “displays could be operated to indicate additional information; for example, a map of vasculature (or some other information) of a biological tissue could be overlaid on an optical image (e.g., generated using a color or black-and-white camera) of the biological tissue”).
overlaying on the displayed image of the tissue a representation of the measured local perfusion of each of the plurality of sections of the tissue (Hornyk, Para 82; “determine a level of perfusion within and/or across the tissue”) (Hornyk, Para 98; “The device 400 may also include and/or be in communication with a user interface (e.g., a display, not shown) via which a user of the device 400 (e.g., a surgeon) may receive […] information about the biological tissue 410 (e.g., the location, pattern, depth, and/or extent of vasculature in the biological tissue 410, a degree of perfusion within different portions of the tissue 410 […] Such information could be provided on a wall-mounted display, a handheld display, a heads-up display worn by a surgeon, or some other display means”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hornyk and Mukherjee as applied to claim 12 above, and in further view of Shmatukha et al. (US20130079626, hereafter Shmatukha).
Regarding claim 13, Hornyk as modified by Mukherjee above discloses all of the limitations of claim 12 as discussed above.
Hornyk as modified by Mukherjee above further discloses locating the hemorrhage based on a displayed representation (Hornyk, Para 109; “Such displays could be operated to indicate additional information; for example [...] location, extent, depth, or other information about a target tissue (e.g., a tumor, a portion of vasculature to cauterize”, in view of para 107 a PHOSITA would understand a portion of vasculature to cauterize would include a hemorrhage location) (Hornyk, Para 107; “that there is a hemorrhage is a biological tissue (e.g., due to a surgical intervention) and to surgically address such conditions (e.g., to cauterize, ligate, compress, or otherwise stop such flows of blood)”).
Hornyk as modified by Mukherjee above does not clearly and explicitly disclose wherein the hemorrhage is located based on measured local perfusion of each of the plurality of sections of the tissue.
In an analogous vasculature monitoring device field of endeavor Shmatukha discloses wherein determining the presence of a hemorrhage (Shmatukha, Para 38; “Also, the described methodology can be used to differentiate between any areas with different perfusion […] hemorrhagic brain”) includes measuring local perfusion in a plurality of locations of a tissue (Shmatukha, Para 67; “the one or more cumulative maps may be segmented to determine a border between tissue regions having different perfusion characteristics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk as modified by Mukherjee above wherein determining that the blood vessel has the hemorrhage includes measuring local perfusion in a plurality of locations of the tissue in order to allow for suitable visualization or discrimination of the hemorrhage site as taught by Shmatukha (Shmatukha, Para 38).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hornyk and Carnes as applied to claim 14 above, and in further view of Masuda et al. (US20150272700, hereafter Masuda).
Regarding claim 15, Hornyk as modified by Carnes above discloses all of the limitations of claim 14 as discussed above.
Hornyk as modified by Carnes above does not clearly and explicitly disclose identifying a cauterized portion of the tissue by viewing the displayed infrared image of the tissue.
In an analogous medical imaging field of endeavor Masuda discloses identifying a cauterized portion of tissue by viewing a displayed image of the tissue (Masuda, Para 67; “To facilitate antiproliferative treatment, the following may be effective: 1. cauterization sites and non-cauterization sites are distinguishably displayed, 2. further, little cauterization sites are displayed such that whether they have already been cauterized or not is distinguishable”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hornyk as modified by Carnes above to include identifying a cauterized portion of the tissue by viewing the displayed infrared image of the tissue in order facilitate treatment as needed as taught by Masuda (Masuda, Para 67).
Hornyk as modified by Carnes and Masuda above is interpreted as disclosing this limitation in the claim because Hornyk is modified by Carnes to display an IR image and Hornyk is modified by Masuda to display the cauterized of the tissue using a displayed image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793